                       Case 14-35350-AJC       Doc 117     Filed 01/28/20    Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA


In re:                                                 Case No. 14-35350-AJC

ALDO J. SANDOVAL                                       Chapter 13



                           Debtor(s)    /

                              MOTION TO DEEM THE MORTGAGE
                                         CURRENT


          The Debtor, ALDO J. SANDOVAL (hereinafter referred to as “Debtor”), by and through the

undersigned counsel, and moves for the entry of an Order deeming the Debtor’s mortgage serviced and/or

held by NATIONWIDE CREDIT, INC. (hereinafter referred to as “Creditor”) current, and for cause

states:

          1.   Debtors filed a Voluntary Petition under Chapter 13 of Title 11, United States Code on

November 17, 2014..

          2. The Debtor was curing and maintaining a second mortgage with Creditor NATIONWIDE

CREDIT, INC.

          3.   NATIONWIDE CREDIT, INC. did not file a Proof of Claim.

          4. The Debtor complied with their Chapter 13 Plan and have completed the Chapter 13

payments.

          5.   The Trustee disbursed all the required funds to the Creditor, but some of the payments

are outstanding as the date of this motion.

          6.    According to the Debtor’s calculations and the undersigned office’ calculations, the

second mortgage should have been current until November 2019.

                                                  Page 1 of 3
                     Case 14-35350-AJC          Doc 117      Filed 01/28/20      Page 2 of 3




        7.   The Debtor has not received any mortgage statement regarding this second mortgage.

        8. The undersigned office has contacted the Creditor for information on the status of the

mortgage but has not received any information.

        WHEREFORE, the Debtor, ALDO J. SANDOVAL, respectfully requests the entry of an

Order granting the above Motion, deeming the mortgage current as of November 1, 2019. and any

further relief this Honorable Court deems just and proper.

                                                                           CORONA LAW FIRM, P.A.

                                                                            /s/Ricardo Corona
                                                                            RICARDO CORONA, ESQ.
                                                                            Florida Bar No. 111333
                                                                            3899 NW 7th Street,
                                                                            Suite 202-B
                                                                            Miami, FL 33126
                                                                            (305) 547-1234 Phone
                                                                            (305) 266-1151 Fax




                                        CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of the foregoing motion was sent via USPS Mail or
electronic transmission to every party on the attached Matrix and all others set forth in the NEF dated this
28 t h day of January 2020.

                                                                           /s/Ricardo Corona
                                                                             RICARDO CORONA, ESQ.
                                                                            Florida Bar No. 111333
                                                                            3899 NW 7th Street,
                                                                            Suite 202-B
                                                                            Miami, FL 33126
                                                                            (305) 547-1234 Phone
                                                                            (305) 266-1151 Fax

                                                    Page 2 of 3
                  Case 14-35350-AJC     Doc 117    Filed 01/28/20   Page 3 of 3




                                 Credit Mailing Matrix
                                Case No.: 14-35350-AJC

Sent Via ECF
Office of US Trustee
51 SW 1st Avenue, Ste 1204
Miami, FL 33130

Sent Via ECF
Nancy Neidich, Trustee
PO Box 279806
Miramar, FL 33027

Sent Via US Mail
Aldo J. Sandoval
8901 SW 108th Place
Miami, FL 33176

Sent Via US Mail
Nationwide Credit, Inc.
1000 Abernathy Rd, Ste 200
Atlanta, FA 30328-5604

Sent Via US Certified Mail
Nationwide Credit, Inc.
c/o C T Corporation System – Registered Agent
1200 South Pine Island Road
Plantation, FL 33324

Sent Via US Certified Mail
Sumit P. Bahadur – President, CEO
Nationwide Credit, Inc.
1150 E. University Drive
Tempe, AZ 85281




                                           Page 3 of 3
